DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/15/2022 has been entered. Claims 1-7 are pending in this application. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 12/16/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over YANG’776 (US 8,770,776), and in view of YANG’937 (US 8,960,937).
Regarding claim 1, YANG’776 discloses a base structure for a water ball ornament (11, 12, Fig.1), comprising a hollow main body (2, Fig.1) and an opening facing upward, said opening in connection with the water ball ornament (as seen in Figs.1 and 3, the opening of the main body 2 receives the water ball ornament 11, 12), one side of said main body provided with a photo frame holder (“one side of said main body” was interpreted to be any side of the main body; as seen in modified Fig.4 below, the back side of the main body 2 was considered to be provided with the photo frame holder 22), said photo frame holder configured with a slot (22, Figs.1 and 4) and a window (“window” was interpreted as “the transparent panel of a window envelope”; as seen in Fig.5, the panels 31 and the backplane 33 was considered to form the envelope for the photo 32; as seen in col.2, line 66, the “window” was considered to be the panel 31 of the window envelope 31, 33) in communication with said slot (as seen in Figs.4-5, the window 31 communicates with the slot 22 by the protrusion 34), said slot allowing a photo (32, Fig.4) to be inserted in (as seen in Figs.4-5, the phot 32 inserts into the slot 22), and said photo being directly visible through said window (as seen in col.2, line 66, since the window 31 is transparent [or at least translucent], the photo 32 was considered to be directly visible through the window 31), 
wherein a light source (23, Fig.4) is provided in said main body to emit light toward said photo frame holder (as seen in Figs.4-5, the light source 23 emits light toward the photo frame holder 22), and the photo is removably received in the slot of the photo frame holder and is irradiated by the light (as seen in Figs.4-5, the photo 32 was considered to be removable in the slot 22; the light of the light source 23 illuminates the photo 32). 

    PNG
    media_image1.png
    539
    500
    media_image1.png
    Greyscale

Modified Fig.4 of YANG’776

YANG’776 fails to disclose the transparent main body, and an inner wall of said main body covered with a patterned back plate.
However, YANG’937 discloses a transparent main body (1, Fig.1; col.2, lines 24-25), and an inner wall of said main body covered with a patterned back plate (as seen in Fig.2, the inner wall of the main body 1 has a patterned or decorative back plate 11).
Therefore, in view of YANG’937, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transparent main body as taught by YANG’937 to the main body of YANG’776 in order to provide a light source to illuminate the main body for decorative purposes.
Therefore, in view of YANG’937, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the patterned back plate as taught by YANG’937 to the main body of YANG’776 in order to provide decorative effects.

Regarding claim 2, YANG’776 further discloses wherein the light source (23, Figs.4-5) comprises a light emitting element (col.4, line 7) configured on an inside of said main body to emit the light (as seen in Figs.4-5, the light source 23 is on an inside of the main body 2), said main body provided with a switch (as seen in col.4, line 2) in electric connection with a power source (as seen in col.4, lines 1-6, the power source can be a battery, AC, or DC) to generate power.
YANG’776 fails to explicitly disclose a circuit suite in electric connection with said light emitting element, and said switch in electric connection with said circuit suite.  
YANG’937 further discloses a circuit suite (12, Fig.2) in electric connection with a light emitting element (2, Fig.2), and a switch (13, Fig.1) in electric connection with said circuit suite (col.2, lines 26-27).
Therefore, in view of YANG’937, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circuit suite as taught by YANG’937 in electric connection with the switch and the light emitting element of YANG’776 modified by YANG’937 in order to (1) provide the electrical connections between the electrical components (such as the light source, the switch, and the power source) to complete the circuit and/or (2) control the electrical components.

Regarding claim 3, YANG’776 further discloses said light emitting element is an LED (as seen in col.4, line 7, the light source 23 is an LED).
YANG’776 modified by YANG’937 as discussed above for claim 2 fails to disclose wherein said circuit suite is operable to control color change of the light emitting from said light emitting element.
However, YANG’937 further discloses the circuit suite (12, Fig.2) is adapted to control the light color change of the light emitting element (col.2, lines 53-58).
Therefore, in view of YANG’937, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate controlling the color change as taught by YANG’937 to the light emitting element of YANG’776 modified by YANG’937 in order to provide decorative effects.

Regarding claim 4, YANG’776 further discloses wherein said photo frame holder (22, Fig.4) is integrally extended from said main body. (2, Fig.4).

Regarding claim 6, YANG’776 further discloses wherein a slit of said slot (22, Figs.4-5) is positioned on a top surface, bottom surface or side surface of said photo frame holder (as seen in Figs.4-5, the slit of the slot 22 was considered to be on a top surface of the photo frame holder).  

Regarding claim 7, YANG’776 modified by YANG’937 as discussed above for claim 1 fails to disclose wherein a pattern of said back plate is a laser paper mold, paint coating, sticker, transfer, or a combination thereof.
Regarding “a laser paper mold, paint coating, sticker, transfer, or a combination thereof”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)). Examiner notes that only the structure(s) necessarily present from the method is (are) given patentable weight. However, in the instant case, while the prior art is not required to explicitly teach the method of production (or how the back plate is produced), YANG’937 further discloses a pattern of the back plate is a laser paper mold (11, Figs.1-2; col.2, lines 29-30 and 43-52).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over YANG’776 (US 8,770,776) modified by YANG’937 (US 8,960,937), and in view of WISNIEWSKI (US 2011/0239511).
Regarding claim 5, YANG’776 modified by YANG’937 fails to disclose wherein one side of said main body is configured with an embedded hole, a side wall of said photo frame holder facing toward said main body is configured with an embedding portion, and said photo frame holder is operatively embedded in said embedded hole of said main body through said embedding portion.  
However, WISNIEWSKI discloses one side of a main body (38, Fig.10) is configured with an embedded hole (as seen in Fig.10, the “embedded hole” was considered to be the hole formed by the tack 40 in the main body 38), a side wall of a photo frame holder facing toward the main body is configured with an embedding portion (as seen in Figs.9-10, the back side wall 21 of the photo frame holder 11, 21 facing toward the main body 38 has the embedding portion 30, 40), and the photo frame holder is operatively embedded in the embedded hole of the main body through the embedding portion (as seen in Fig.10, the embedding portion 30, 40 of the photo frame holder 11, 21 is embedded in the embedded hole of the main body 38).
Therefore, in view of WISNIEWSKI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the embedded hole and the embedding portion as taught by WISNIEWSKI to the main body and the photo frame holder of YANG’776 modified by YANG’937 in order to provide an alternate mechanical connection by a hole and protrusion configuration.

Relevant Prior Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Merriam-Webster dictionary definition for window

Response to Arguments









Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant has argued “[A]mended claim 1 recites, in part: ‘wherein a light source is provided in said main body to emit light toward said photo frame holder; and the photo is removably received in the slot of the photo frame holder and is irradiated by the light.’
…Further, the photo frame holder 14, as shown in FIG. 3, is attached to the transparent structure of the main body 1, and the light emitting element 3 is located behind the photo frame holder 14 and would irradiate the back side and the periphery of the photo frame holder 14. In this way, the photo frame holder (and also the photo received in the photo frame holder) is lighted up by the light from the light emitting element”.
Examiner respectfully disagrees. In response to applicant’s argument, the mere fact that the light emitting element is located behind the photo frame holder does not necessarily mean the photo frame holder is lit up by the light of the light emitting element because the applicant’s specification does not describe the light transmitting through the photo frame holder.
The applicant’s specification explicitly states [1] the main body is transparent (pg.5, line 3), [2] one side of the main body is configured with a photo frame holder (pg.5, lines 8-9) for a photo (pg.7, line 4), and [3] the light emitting element illuminates the back plate and transmits through the main body (pg.6, lines 13-20-pg.7, lines 1-3).
In other words, the applicant’s specification only describes the light of the light emitting element illuminates the back plate and transmits the light through the transparent main body. The applicant’s specification does not explicitly describe the light of the light emitting element illuminates the photo frame holder or describe the optical properties of the photo frame holder. In addition, claim 1 does not include the feature of the photo framer holder illuminated by the light source. Claim 1 as currently claimed recites the light source emits light generally toward the photo frame holder; and the photo is illuminated by the light.
However, as discussed below, the applicant’s specification suggests a way to claim the above feature using the originally filed applicant’s specification. Please see Examiner’s Comment below for further comments. Otherwise, the references disclose the limitations as currently claimed.

Applicant has argued “In addition, as provided in this invention, the back plate 2 1s provided inside the main body 1. As shown in FIGS. 1 and 2, the pattern of the back plate 2 would be projected, with the light transmitting through the main body, on the periphery of the
photo frame holder, allowing the photo received in the photo frame holder to show a
more attractive visual effect”.
Examiner respectfully disagrees. In response to applicant’s argument, as discussed above, the applicant’s specification only describes the light of the light emitting element illuminates the back plate and transmit light through the transparent main body. The applicant’s specification does not explicitly describe the light of the light emitting element illuminates the photo frame holder or describe the optical properties of the photo frame holder. In addition, claim 1 does not include the feature of the photo framer holder illuminated by the light source. Claim 1 as currently claimed recites the light source emits light generally toward the photo frame holder; and the photo is illuminated by the light
However, as discussed below, the applicant’s specification suggests a way to claim the above feature using the originally filed applicant’s specification. Please see Examiner’s Comment below for further comments. Otherwise, the references disclose the limitations as currently claimed.

Examiner’s Comment
As discussed above, the applicant’s disclosure was not considered to explicitly disclose the light of the light emitting element transmitting through the photo frame holder or the optical properties of the photo frame holder. However, the applicant’s specification suggests a way to claim the argued feature above from the originally filed applicant’s specification.
As seen in Fig.3 of the applicant’s drawings, the photo frame holder 14 is integrally extended from the main body 1 (“integrally extended” was interpreted as a unitary body made as a single piece). The applicant’s specification states that the main body 1 is transparent implying that the main body 1 is made of a transparent material. As a result, if the main body 1 is made of a transparent material to be transparent and if the photo frame holder 14 is integrally extended from the main body 1 as a unitary body made of a single piece, then the photo frame holder 14 can be made of a transparent material to be transparent. The applicant’s specification also states that the light of the light emitting element 3 illuminates the back plate 2 and transmit through the main body 1 (see pg.6, lines 15-20). Therefore, as seen in Fig.3 of the applicant’s drawings, since the photo frame holder 14 is integrally extended from the transparent main body 1 and since the light of the light emitting element 3 illuminates the back plate 2 and transmit through the main body 1, then the light of the light emitting element 3 was also considered to illuminate the photo frame holder 14 and the photo P. Sample claim language has been provided below for claim 1 to include the feature above. Since claim 4 was considered to be necessary in order to suggest the photo frame holder transmits light to illuminate the photo frame holder, claim 4 was moved to claim 1 and claim 5 should be cancelled because of conflicting embodiments.

Claim 1. A base structure for a water ball ornament, comprising a hollow and transparent main body, the main body comprising a top side, a bottom side, a lateral side between the top side and bottom side, and an opening facing upward on the top side, said opening in connection with the water ball ornament, an inner wall of said main body covered with a patterned back plate, the lateral side of said main body provided with a photo frame holder, said photo frame holder configured with a slot and a window in communication with said slot, said slot allowing a photo to be inserted in, and said photo being directly visible through said window, 
wherein a light source is provided in said main body to emit light toward said photo frame holder, and the photo is removably received in the slot of the photo frame holder and is irradiated by the light;
wherein the light of the light source illuminates the back plate and transmits through the main body (pg.6, lines 13-20-pg.7, lines 1-3 of the applicant’s specification); and
wherein said photo frame holder is integrally extended from said main body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The photo irradiated by the light has been further defined and amended in the claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896